UNITED STATES DISTRICT COURT
Case “FORTHE NORTHERN DISTRICT OF FEXAS°'? *

 

    

 

\ cay) JU eM ft oo
Viana Val bee
Plaintiff .
v 4 = 2 Cy ~ 5
lL DS Civil Action No,
Defendant

Disablines RF, AQe Aor) Equer Riu
fal (EL Vietoeia Vat ted file Ci Con Plaiwt
against UPS on PPR SD IOIG with
ne. \Defret inoolt nt EEOC 4012 vn \st
+Peament. T Pame & Nolee ci Sene Tb)
the. i on f Spel

* Attach additional pages as neede

 

 

 

 

 

Dat L- ll dbf 1
Signature [Lhe [/—

printName §— Liebe’ VAR EY ,
rdiress = 494,30 Tinkerhell lane AesD/ yy
City, State, Zip EL LLOLED LK Li é / /[ Y

telephone == RD BOR LY ES

 
J8 44 (Rev, 10/20} - TXND (10/20)

The JS 44 civil cover nec
provided by local rules of court
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

1. (a) PLAINTIFFS DEFENDANTS

CIVIL COVER SHEET

{b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES)
NOTE:
THE TRACT

(c) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (ff Kaown}

 

County of Residence of First Listed Defendant

ee vod by he Note OAR Ole Obs Une Seed Sope 1oFatCdea rad oetne SESH CA of Court forthe

(IN US. PLAINTIFF CASES ONLY}

OF LAND INVOLVED.

IN LAND CONDEMNATION CASES, USE THE LOCATION OF

 

 

 

 

        

 

 

 

 

 

    

 

 

 

 

 

   

 

Ik, BASIS OF JURISDICTION {Place an “X" in One Bax Oni) IH, CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" tn One Box for Plaintiff
(For Diversity Cases Only} and One Box for Defendant)
| | U.S. Government L}3 Federal Question PTE DEF PIF BEF
Plaintiff (US. Government Not a Party) Citizen of This State 1 [J 1 Incorporated or Principat Place [14 (i4
of Business In This State
(j2 US. Government []4_ Diversity Citizen of Another State [12 [C] 2. Incorporated and Principal Place = [7] 5 [_]5
Defendant (indicate Citizenship of Parties in Hem {11} of Business In Another State
Citizen or Subject ofa G 3 (4 3 Foreign Nation C1 6 (]|é
Foreign Country
IV. NATURE OF SUIT priace.cn "x" it One Box Onty) Click here for: Nature of Suit Code Descriptions.
Le iz Me TORTS 2 =o. | SFORFEITURE/PENALTY =" * BANKRUPTCY: ‘OTHER STATUTES
[10 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Seizure 422 Appeal 28 USC 158 375 False Claims Act
120 Marine 310 Airplane CO 365 Personal Injury + of Property 2f USC 881 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability | }690 Other 28 USC 157 3725{a}}
140 Negotiable Instrument Liability a 367 Health Care/ || 400 State Reapportionment
[_] 150 Recovery of Overpayment {—] 320 Assault, Libel & Pharmaceutical “PROPERTY RIGHTS "|_| 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 820 Copyrights 430 Banks and Banking
151 Medicare Act 330 Federal Employers’ Product Liability 830 Patent 450 Commerce
152 Recovery of Defaulted Liability [_] 368-Asbestos Personal 835 Patent - Abbreviated 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application 470 Racketeer Influenced and
(Excludes Veterans) 4 345 Marine Product Liability 840 Trademark Cormpt Organizations
(_] 153 Recovery of Overpayment Liability PERSONAL PROPERTY 2 LABOR = ] 880 Defend Trade Secrets {7 ] 480 Consumer Credit
of Veteran's Benefits 350 Motor Vehicle 370 Other Fraud 10 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692}
[_] 160 Stockholders’ Suits 4 355 Motor Vehicle 371 Truth in Lending Act |_| 485 Telephone Consumer
[ } 190 Other Contract Product Liability Ll 380 Other Personai } 720 Labor/Management SOCIAL SECURITY © i: Protection Act
195 Contract Product Liability 360 Other Personal Property Damage Retations 861 HEA (1395f8} 490 Cable/Sat TV
| 196 Franchise Injury CI 385 Property Damage 740 Railway Labor Act #62 Black Lung (923) -| 850 Securities/Commodities!
| 362 Personai Injury - Product Liability 751 Family and Medical 863 DIWC/DIWW (405(2)) Exchange
Medical Malpractice Leave Act 864 SSID Title XVI |_| 890 Other Statutory Actions

 

 

[_] 865 RSI (405(g))

891 Agricultural Acts
893 Environmental Matters

 

“EA REPERAL TAX SUITS ==

 

 

|_| 870 Taxes (U.S, Plaintiff
or Defendant)
L_] 871 ERS—Third Pasty

 

 

26 USC 7609

 

 

 

ee, REAL PROPERTY 20. “CTVIL RIGHTS 28] PRISONER PETITIONS ~ | _|790 Other Labor Litigation
P] 210 Land Condemnation : _| 440 Other Civil Rights Habeas Corpus: | ]791 Employee Retirement
|_| 220 Foreclosure | 444 Voting |] 463 Alien Detainee Income Security Act
230 Rent Lease & Ejectment 442 Employment | 510 Mations to Vacate
240 Torts to Land 443 Housings Sentence
245 Tort Product Liabitity Accommodations |] 530 General
F] 290 All Other Reat Property — |_] 445 Amer, w/Disabilities -[_] 535 Death Penalty Te TIMMIGRATION 262
7” Employment Other: 462 Naturalization Application
446 Amer, w/Disabilities -} _ ] 540 Mandamus & Other 465 Other Immigration
Other 550 Civil Rights Actions
448 Education 555 Prison Condition
560 Civil Detainee -
Conditions of
Confinement

 

 

 

rl

|] 950 Constitutionality of

895 Freedom of Information
Act
896 Arbitration
899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

State Statutes

 

¥. ORIGIN (Place at “X" in One Box Only)

{ Original 2 Removed from 3. Remanded from f4 Reinstated or [7] 5 Transferred from 6 Multidistrict 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI, CAUSE OF ACTION

Cite the U.S. Civil Statute under which you are filing (De not cite jurisdictional statutes untess diversity):

 

Brief description of cause:

 

 

 

VIL. REQUESTED IN (i) CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cy.P, JURY DEMAND: Lives [No
VIIL RELATED CASE(S) ‘
ee distract 2
IF ANY é eto. DGR DOCKET NUMBER

 

 

DATE SIGNATURE OF ATTORNEY OF RECORD

 

FOR OFFICE USE ONLY

RECEIPT # AMOUNT APPLYING IFP JUDGE

 

MAG. JUDGE
